Mr. Chief Justice Clarity delivered the opinion of the court: The facts disclosed in this claim are similar to the case of Clark, Coal and Coke Company, No. 821, in which 'it appeared that no claim was made for war tax on shipments of coal to Institutions under the control of defendants. Representatives of - defendant were advised that no war tax would be required on freight charges on the shipments of coal made to State Institutions. However after the transaction was closed, the federal authorities collected this tax from claimant and for reasons set forth in the Clark case it is the opinion of this court that claimant is entitled to recover the amount of the tax. Therefore it is ordered by the court that claimant be allowed the sum of $477.47.